287 F.2d 564
John Daniel BYARS, Appellant,v.UNITED STATES of America, Appellee.
No. 14180.
United States Court of Appeals Sixth Circuit.
March 10, 1961.

1
Philip M. Carden, Nashville, Tenn., and Z. T. Osborn, Jr., Nashville, Tenn., for appellant.


2
Rondal B. Cole, Asst. U. S. Atty., Nashville, Tenn., Fred Elledge, Jr., U. S. Atty., Nashville, Tenn., on brief, for appellee.


3
Before McALLISTER and WEICK, Circuit Judges, and THORNTON, District Judge.

ORDER.

4
The above cause coming on to be heard upon the record, the briefs of the parties and the argument of counsel in open court, and it appearing that at the close of the government's case there was sufficient evidence to be submitted to the jury on the question of appellant's conspiracy to commit the offense alleged, and that the trial court properly declined to grant defendant's motion for acquittal at the close of the government's case, and the court being duly advised,


5
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed.